Lummus, J.
The plaintiff, a childless widower more than ninety years old, directed the defendant, his nephew, to buy a piece of real estate with money furnished by the plaintiff. The plaintiff expected the title to be taken in his name, and the defendant had no reason to think otherwise. The defendant, however, took title in his own name. As soon as the plaintiff learned the fact, he insisted upon having title. *83The defendant’s wife objected to signing a deed, and there was considerable negotiation. At last, the parties met in the office of the defendant’s attorney, where the plaintiff accepted a deed from the defendant which contained a reservation to the defendant for his life of the use of the barn and shed and part of the land. Soon afterwards the plaintiff became dissatisfied, and brought this bill to compel the release to him of the interest reserved by the defendant.
The defendant held title upon a resulting trust for the plaintiff. The plaintiff had an equitable right to a conveyance of the entire title, and the defendant as trustee had no right to withhold anything. Howe v. Howe, 199 Mass. 598. Davis v. Downer, 210 Mass. 573. Dwyer v. Dwyer, 275 Mass. 490. Cook v. Howe, 280 Mass. 325. The plaintiff’s consent, without any consideration, to accept less than his due, did not extinguish his equitable claim, any more than acceptance of part of an undisputed debt bars an action at law for the rest. Caragulian v. Rudd, 282 Mass. 260.

Decree affirmed with costs.